                                            Case 3:20-cv-04563-AGT Document 32 Filed 02/17/21 Page 1 of 2




                                   1
                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       OLGA ALEXANDER,                                  Case No. 20-cv-04563-AGT
                                                         Plaintiff,
                                   8
                                                                                            ORDER REGARDING APPOINTMENT
                                                  v.                                        OF GUARDIAN AD LITEM;
                                   9
                                                                                            EXTENDING BRIEFING SCHEDULE
                                  10       THE CITY OF BRISBANE INC., et al.,               ON BRISBANE DEFENDANTS’
                                                                                            MOTION TO DISMISS FIRST
                                                         Defendants.                        AMENDED COMPLAINT
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           The Court issues this order to address two case management issues.
                                  14           First, pro se plaintiff Olga Alexander brought this case on behalf of herself and her minor
                                  15   twins, T.A. and V.A., against the City of Brisbane and four Brisbane police officers (“Brisbane
                                  16   Defendants”), and Timothy Alexander, Ms. Alexander’s husband and T.A.’s and V.A.’s father.1
                                  17   ECF No. 20 (“FAC”). The Court previously deferred ruling on Ms. Alexander’s July 2020
                                  18   application to be appointed as guardian ad litem for T.A. and V.A., explaining that:
                                  19                   Plaintiff may appear pro se on her own behalf, but as a non-attorney,
                                                       she “has no authority to appear as an attorney for others than
                                  20                   [her]self.” Johns v. Cty. of San Diego, 114 F.3d 874, 876 (9th Cir.
                                                       1997) (citation omitted). This rule applies equally to family
                                  21                   members: “a parent or guardian cannot bring an action on behalf of a
                                                       minor child without retaining a lawyer.” Id. at 877; see Gonzalez v.
                                  22                   Arizona Dep’t of Health Servs., No. CV-08-2391-PHX-DGC, 2009
                                                       WL 383535, at *1 (D. Ariz. Feb. 13, 2009) (denying without prejudice
                                  23                   a pro se parent’s motion to file on behalf of his minor son). And,
                                                       because T.A. and V.A. are under the age of eighteen and thus minors
                                  24                   under California law, they cannot represent themselves. See Castillo-
                                                       Ramirez v. Cty. of Sonoma, No. C-09-5938 EMC, 2010 WL 1460142,
                                  25                   at *1 (N.D. Cal. Apr. 9, 2010) (citing Fed. R. Civ. P. 17 and Cal. Fam.
                                                       Code §§ 6502, 6601). Put differently, T.A. and V.A. (as long as
                                  26
                                  27
                                       1
                                  28    Timothy Alexander was added as a defendant in the first amended complaint, filed January 7,
                                       2021, and has not yet appeared in this case.
                                           Case 3:20-cv-04563-AGT Document 32 Filed 02/17/21 Page 2 of 2




                                   1                  minors) cannot assert the claims in this case unless a guardian ad litem
                                                      is appointed and the guardian ad litem is represented by counsel.
                                   2
                                                      Given Plaintiff’s current pro se status and her representations that she
                                   3                  is actively attempting to retain counsel, the Court will defer ruling on
                                                      her guardian ad litem application [to allow Plaintiff time] to retain a
                                   4                  lawyer and have the lawyer make an appearance in this case on her
                                                      behalf.
                                   5
                                   6   ECF No. 9 at 1–2. To date, Ms. Alexander remains unrepresented. She did, however, retain

                                   7   counsel for T.A. and V.A. in late January 2021. ECF No. 26. Given that Ms. Alexander is still

                                   8   proceeding pro se, her pending application to be appointed as guardian ad litem (ECF No. 6) is

                                   9   denied without prejudice.2 And because no guardian ad litem has been appointed in this case,

                                  10   counsel for T.A. and V.A. is directed to submit a motion to appoint a guardian ad litem by March

                                  11   5, 2021.

                                  12          Second, the Court grants Ms. Alexander’s unopposed request for an extension of time to
Northern District of California
 United States District Court




                                  13   file a response to the Brisbane Defendants’ pending motion to dismiss. ECF Nos. 28, 29. The

                                  14   Court will also give the Brisbane Defendants additional time to file their reply. Ms. Alexander’s

                                  15   response to the motion to dismiss is now due on March 24, 2021; the Brisbane Defendants’ reply

                                  16   is now due on April 7, 2021; and the hearing on the motion to dismiss is reset to April 16, 2021 at

                                  17   2:00 p.m.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 17, 2021

                                  20
                                                                                                    ALEX G. TSE
                                  21                                                                United States Magistrate Judge
                                  22
                                  23
                                  24   2
                                        Even if Ms. Alexander was represented by counsel, the Court notes that there appears to be a
                                  25   potential conflict between the interests of Ms. Alexander and her minor twins, since she is now
                                       suing their father who apparently shares partial physical custody of T.A. and V.A. (see FAC ¶ 2),
                                  26   which might preclude her from serving as the twins’ guardian ad litem in this case. See Reed v.
                                       City of Modesto, 2013 WL 1759611, at *1 (E.D. Cal. Apr. 24, 2013) (“When there is a potential
                                  27   conflict between a perceived parental responsibility and an obligation to assist the court in
                                       achieving a just and speedy determination of the action, a court has the right to select a guardian
                                  28   ad litem who is not a parent if that guardian would best protect the child’s interests.”) (citation
                                       omitted).
                                                                                         2
